Matter of Madison M. (Jennifer P.) (2016 NY Slip Op 05090)





Matter of Madison M. (Jennifer P.)


2016 NY Slip Op 05090


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2016

Friedman, J.P., Andrias, Saxe, Richter, Kahn, JJ.


1600

[*1]In re Madison M., A Child Under the Age of Eighteen Years of Age, etc.,
andJennifer P., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Simpson Thacher & Bartlett LLP, New York (Robert Arnay of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for respondent.
Karen D. Steinberg, New York, attorney for the child.

Order, Family Court, Bronx County (Valerie Pels, J.), entered on or about February 10, 2015, which, after a hearing, found that respondent mother had neglected the subject child, unanimously affirmed, without costs.
Petitioner agency established by a preponderance of the evidence that the mother had neglected the child by misusing a drug or drugs (see Family Ct Act § 1012[f][i][B]). The mother had a prior neglect finding against her with respect to another child based on her misuse of drugs; was arrested for drug use within nine months of her pregnancy with the subject child; initially refused to submit herself or the child for drug screening when the child was born, even though the mother appeared to be under the influence of drugs; was present at crack houses with the child when the child was only 18 days old; and was arrested for possession of crack cocaine and a crack pipe after a detective observed her at the crack houses. This evidence, and her behavior of leaving the newborn child in the lobby of one of the crack houses when she saw the detective, evidenced "a substantial impairment of judgment[] or a substantial manifestation of irrationality" as a result of repeated misuse of drugs sufficient to trigger the statutory presumption of neglect, which she failed to rebut (Family Ct Act § 1046[a][iii]; see Matter of Nasiim W. [Keala M.], 88 AD3d 452, 453-454 [1st Dept 2011]).
The mother failed to preserve for appellate review her contention that Family Court had improperly granted the attorney for the child's request to conform the pleadings to the proof (see Matter of Richard S. [Lacey P.], 130 AD3d 630, 632-633 [2d Dept 2015], lv denied 26 NY3d [*2]906 [2015]), and, in any event, her argument is unavailing (id.).
We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
DEPUTY CLERK